Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-9-2006

Forum Academic v. Secretary Defense
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4433




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Forum Academic v. Secretary Defense" (2006). 2006 Decisions. Paper 1142.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1142


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                     ________

                                   No. 03-4433
                                    ________

   FORUM FOR ACADEMIC AND INSTITUTIONAL RIGHTS, a New Jersey
membership corporation; SOCIETY OF AMERICAN LAW TEACHERS, INC., a New
  York corporation; COALITION FOR EQUALITY, a Massachusetts association;
   RUTGERS GAY AND LESBIAN CAUCUS, a New Jersey association; PAM
  NICKISHER, a New Jersey resident; LESLIE FISCHER, a Pennsylvania resident;
  MICHAEL BLAUSCHILD, a New Jersey resident; ERWIN CHEMERINSKY, a
             California resident, SYLVIA LAW, a New York resident,

                                              Appellants

                                         v.

DONALD H. RUMSFELD, in his capacity as U.S. Secretary of Defense; ROD PAIGE,
in his capacity as U.S. Secretary of Education; ELAINE CHAO, in her capacity as U.S.
Secretary of Labor; TOMMY THOMPSON, in his capacity as U.S. Secretary of Health
   and Human Services; NORMAN Y. MINETA, in his capacity as U.S. Secretary of
 Transportation; TOM RIDGE, in his capacity as U.S. Secretary of Homeland Security
                                       ________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                              (D.C. No. 03-cv-04433)
                    District Judge: Honorable John C. Lifland
                                     ________

         BEFORE: AMBRO, ALDISERT and STAPLETON, Circuit Judges.

                                  ________
                            Argued on June 30, 2004
                          Decided November 29, 2004
        On Remand from the Supreme Court of the United States May 2, 2005
                                  ________
       In light of the decision of the United States Supreme Court in Rumsfeld v. Forum

for Academic and Institutional Rights, Inc., et al., 126 S. Ct. 1297 (March 6, 2006), it is

ORDERED that the judgment of the District Court be and is hereby AFFIRMED.

Appellants to pay costs.




                                           BY THE COURT


                                           /s/ Ruggero J. Aldisert
                                           Circuit Judge


Dated: May 9, 2006
ghb/cc: E. Joshua Rosenkranz, Esq.
        (Scott R. McIntosh, Esq.
         Douglas N. Letter, Esq.
         Gregory G. Katsas, Esq.
        John L. Moore, Jr., Esq.
        Paul M. Smith, Esq.
        Hilary E. Ball, Esq.
        Howard J. Bashman, Esq.
        Steven W. Fitschen, Esq.
        Philip G. Gallagher, Esq.
        Stuart D. Rosen, Esq.
        Walter E. Dellinger, III, Esq.